Undercofler, Presiding Justice.
Lyda Dell Pickle sought a divorce from Lamar Pickle on the ground of cruel treatment, and a jury trial was had on the questions of divorce, alimony and property division. The jury awarded the wife the divorce, $200 per month alimony, a 1971 Toyota, the home property which also included a store that had not been operated since 1969, and her half-interest in a farm in Mississippi. The husband appeals claiming that the verdict is excessive and that the trial court erred in charging on implied trusts. We affirm.
1. The verdict, considering that the husband retained five rental houses in addition to a sixth in which he lived, was not excessive.
2. Although there may be merit in the husband’s contention that the charge on implied trust was unauthorized (Bullard v. Bullard, 214 Ga. 122 (103 SE2d 570) (1958); Lane v. Lane, 149 Ga. 581 (101 SE 582) (1919)), that error, if any, was harmless. Code Ann. § 81A-161. Since the jury was authorized to award the home property to the wife as alimony or property division without any contribution toward its purchase price on her part, the charge on implied trust requiring such a finding could only have been favorable to the husband. We thus find no reversible error, and the motion for new trial was properly denied.

Judgment affirmed.


All the Justices concur.